294 F.2d 957
GENERAL TIRE & RUBBER COMPANY, Plaintiff, Appellant,v.LOCAL NO. 512, UNITED RUBBER, CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, AFL-CIO, et al., Defendants, Appellees.
No. 5827.
United States Court of Appeals First Circuit.
October 20, 1961.

Appeal from the United States District Court for the District of Rhode Island; Edward William Day, Judge.
Louis S. Belkin, Cleveland, Ohio, with whom John L. Clark, Knight Edwards, Providence, R. I., Belkin, Barnett, Kent & Shapiro, Cleveland, Ohio, and Edwards & Angell, Providence, R. I., were on brief, for appellant.
Bertram Diamond, with whom Baker & Diamond, Stamford, Conn., was on brief, for appellees.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
We find no merit in the appellant's contentions, all of which were considered and rejected by Judge Day in his opinion reported D.C.D.R.I.1961, 191 F.Supp. 911.


2
Judgment will be entered affirming the judgment of the District Court.